Case 1:16-cv-07175-AJN Document 42-3 Filed 10/30/20 Page 1 of 3




            EXHIBIT 3
Case 1:15-cv-07175-KAM-RML
        Case 1:16-cv-07175-AJN
                             Document
                               Document
                                      39 42-3
                                          Filed Filed
                                                08/07/20
                                                      10/30/20
                                                           Page Page
                                                                1 of 22PageID
                                                                        of 3 #: 221




                                          August 7, 2020
 Via ECF
 Hon. Kiyo A. Matsumoto
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East, Room S905
 Brooklyn, NY 11201
        Re: SEC v. Shkreli, 15-cv-7175 (KAM) (E.D.N.Y.)
 Dear Judge Matsumoto:
         Plaintiff Securities and Exchange Commission (“Commission”) and defendants Martin
 Shkreli, MSMB Capital Management LLC (“MSMB Adviser”), and MSMB Healthcare
 Management LLC (“MSMB Healthcare Adviser”), and Evan Greebel respectfully submit this
 status report pursuant to the Court’s April 8, 2020 Scheduling Order.
        Status as to Shkreli, MSMB Adviser, and MSMB Healthcare Adviser
         The Commission and counsel for Shkreli, MSMB Adviser, and MSMB Healthcare
 Adviser have continued to engage in good faith discussions concerning the potential consensual
 resolution of all of the claims in this action, without the need for litigation, in light of the
 resolution of the criminal charges in United States v. Shkreli, 15-cr-637 (KAM) (E.D.N.Y.). The
 Commission staff has informed these defendants’ counsel of settlement terms the staff would be
 willing to recommend to the Commission and has engaged in discussions with counsel
 concerning those terms.
        Earlier this week, counsel for these defendants, Philip Moustakis of Seward & Kissel
 LLP, and Andrea Zellan of Brafman & Associates, P.C., provided the Commission with a written
 submission outlining their counter-proposal concerning as to Shkreli in the hopes of resolving
 the Commission’s claims on consent. The Commission has begun the process of reviewing the
 proposal internally to be able to respond to defense counsel.
          Since the parties’ June 8, 2020 Joint Status Report, Mr. Shkreli’s counsel were able to
 secure a single legal call with Mr. Shkreli, for approximately two hours, on July 23, 2020, with
 that amount of time divided between Mr. Shkreli’s counsel in this case and Mr. Shkreli’s counsel
 in Federal Trade Commission v. Vyera Pharmaceuticals, LLC, No. 1:20-cv-00706-DLC
 (S.D.N.Y). We remain uncertain as to when it will be safe or permitted for Mr. Shkreli to have
 legal visits. Counsel for Mr. Shkreli are very appreciative of the efforts of FCI Allenwood-Low
 staff to make the July 23, 2020 legal call possible. As the Court knows, the COVID-19 epidemic
 has required the BOP to shutdown visitation, including legal visitation, and it is challenging for
 FCI Allenwood-Low to meet the demand for legal calls with inmates. Accordingly, despite best
 efforts by Counsel and FCI-Allenwood Low, there continue to be long intervals between
 opportunities to confer with Mr. Shkreli. For these reasons, Mr. Shkreli respectfully requests an
 additional 60 days, in the hopes that meaningful consultation with counsel and, thus, progress
Case 1:15-cv-07175-KAM-RML
          Case 1:16-cv-07175-AJN
                               Document
                                 Document
                                        39 42-3
                                            Filed Filed
                                                  08/07/20
                                                        10/30/20
                                                             Page Page
                                                                  2 of 23PageID
                                                                          of 3 #: 222
 Hon. Kiyo A. Matsumoto
 August 7, 2020
 Page | 2

 toward a negotiated resolution with the Commission, will be possible in that time. The
 Commission consents to this request.
        Status as to Greebel
          The Commission and counsel for Greebel have continued to engage in good faith
 discussions concerning the potential consensual resolution of the claims in this action. The
 Commission staff has informed Greebel’s counsel of settlement terms the staff would be willing
 to recommend to the Commission, and has engaged in discussions with counsel concerning those
 terms. Greebel’s counsel has provided information and a proposal concerning certain of the
 Commission staff’s settlement terms. Counsel for the parties have held additional discussions to
 assist the Commission staff in considering Greebel’s position. The Commission is endeavoring
 to resolve the claims as to both Greebel and Shkreli that takes into account their respective roles
 and culpability. The Commission is therefore evaluating both defendants’ proposals in tandem.
      Mr. Greebel’s counsel respectfully asks the Court for an additional 60 days. The
 Commission consents to this request.
                                                      Respectfully submitted,
                                                      Paul G. Gizzi
                                                      Paul G. Gizzi
                                                      Senior Trial Counsel
                                                      Securities and Exchange Commission

                                                      Andrea Zellan
                                                      Andrea Zellan
                                                      Brafman & Associates, P.C.
                                                      Counsel for Shkreli, MSMB Adviser, and
                                                      MSMB Healthcare Adviser

                                                      Reed Brodsky
                                                      Reed Brodsky
                                                      Gibson, Dunn & Crutcher LLP
                                                      Counsel for Greebel
